DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I, Species I, Sub-species 2 in the reply filed on November 3, 2022 is acknowledged.  Claim(s) 15-16 and 21-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim.   Accordingly, claims 1-14 and 17-20 are ready for the examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 12 and 17 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 12, as currently presented the claim requires wherein other portions of the surface pattern not attached to the top surface of the terminal pad, in the longitudinal direction of the clip are on a right side of the top surface of the terminal pad, on a left side of the top surface of the terminal or on both the right side and the left side of the top surface of the terminal pad.  It is not clear, however, which side of the top surface of the terminal pad is considered a left side or a right side, as no reference point has been established in the claim with respect to which to claimed left side or right side can be determined.  For example, in an integrated circuit package in which a lead is located on a right side of a die pad (e.g. Fig. 7 of Cheng reference shown below), other portions of the surface pattern not attached to the top surface of the terminal pad extending beyond the terminal pad could be considered as being on a right side of the top surface of the terminal pad, whereas a similar integrated circuit package in which the same lead is on the left side of the die pad, other portions of the surface pattern not attached to the top surface of the terminal pad extending beyond the terminal pad could be considered as being on the left side of the top surface of the terminal pad.   Accordingly, in the absence of a refence point, it is not clear which side of the top surface of the terminal pad is considered the right side or the left side of the top surface of the terminal pad.  For the purpose of the examination it will be considered that other portions of the surface pattern not attached to the top surface of the terminal pad is on the side of the terminal pad that is proximate or closer to side of the die pad. 
With respect to claim 17, as currently presented the claim requires wherein the other portions of the surface pattern on the bottom surface of the clip that are not attached to the top surface of the terminal pad are on a left side of the top surface of the terminal pad.  It is not clear, however, which side of the top surface of the terminal pad is considered a left side, as no reference point has been established in the claim with respect to which to claimed left side can be determined.    For example, in an integrated circuit package in which a lead is located on a right side of a die pad (e.g. Fig. 7 of Cheng shown below), other portions of the surface pattern not attached to the top surface of the terminal pad extending beyond the terminal pad could be considered as being on a right side of the top surface of the terminal pad, whereas a similar integrated circuit package in which the same lead is on the left side of the die pad, other portions of the surface pattern not attached to the top surface of the terminal pad extending beyond the terminal pad could be considered as being on the left side of the top surface of the terminal pad.   Accordingly, in the absence of a refence point, it is not clear which side of the top surface of the terminal pad is considered the left side of the top surface of the terminal pad.  For the purpose of the examination it will be considered that other portions of the surface pattern not attached to the top surface of the terminal pad is on the side of the terminal pad that is proximate or closer to side of the die pad (i.e. left side of the top surface of the terminal pad when the lead with the terminal pad is located on the right side of the die pad). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 8-11, 13-14 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2018/0342438, hereinafter “Chen”) in view of Otremba (US 2013/0009295, hereinafter “Otremba”).
Regarding claim 1, Chen teaches in Fig. 7 (shown below) and related text an integrated circuit package (¶[0017]), comprising: 
a leadframe that includes a die pad (210, Fig. 7 and ¶[0058]) and a lead (215, Fig. 7 and ¶[0059]), wherein a semiconductor die (120, Figs. 5-7 and ¶[0042]) is attached to a top surface of the die pad (Fig. 7); and 
a clip (130, Fig. 7 and ¶[0042]) that includes a lead contact area (i.e. area on top of lead 215 to which clip 130 is attached, Fig. 7), a portion of the clip that is proximate to a first end of the clip is attached to a top surface of a terminal pad of the lead, the clip including a die contact area (i.e. area on top of semiconductor die 120 to which clip 130 is attached, Fig. 7) on the bottom surface of the clip that is proximate to a second end of the clip, the die contact area attached to a top contact on the semiconductor die (120, Figs. 6 and 7).


    PNG
    media_image1.png
    316
    550
    media_image1.png
    Greyscale

Chen, however, that the clip includes a surface pattern on a bottom surface of the clip that is proximate to a first end of the clip with a portion of the surface pattern being attached to a top surface of a terminal pad of the lead and, as a result, that the surface pattern has a length in a longitudinal direction of the clip in the direction parallel with a plane of the bottom surface of the die pad that is greater than a length of the top surface of the terminal pad of the lead.
Otremba, in a similar field of endeavor, teaches in Fig. 5 (shown below) and related text a clip (25, Fig. 5 and ¶[0020]) that includes a surface pattern (28, Fig. 5 and ¶[0020]) on a bottom surface of the clip that is proximate to a first end of the clip, a portion of the surface pattern attached to a top surface of a terminal pad of the lead (12, Fig. 5 and ¶[0020]), the clip including a die contact area on the bottom surface of the clip that is proximate to a second end of the clip, the die contact area attached to a top contact (16, Fig. 5 and ¶0036]) on a semiconductor die (15, Fig. 5), wherein the surface pattern (28, Fig. 5 and ¶[0020]) has a length in a longitudinal direction of the clip in the direction parallel with a plane of the bottom surface of the die pad (Fig. 5) in order to provide a clip that allows to increase performance of the integrate circuit while decreasing its cost of manufacture (¶¶[0002] and [0039]). 



    PNG
    media_image2.png
    571
    668
    media_image2.png
    Greyscale

Thus, since the prior art teaches all of the claimed elements using such elements would lead to predictable results, and as such, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the invention pertains to include the surface pattern disclosed by Otremba on the end of the clip proximate to the first end of the clip disclosed by Chang in order to provide a clip that allows to increase performance of the integrated circuit while decreasing its cost of manufacture.  It is noted that once the pattern disclosed by Otremba is included on a bottom surface of the clip disclosed by Cheng the length of the surface pattern in a longitudinal direction of the clip in the direction parallel with a plane of the bottom surface of die pad would be greater than a length of the top surface of the terminal pad of the lead.
Regarding claim 2 (1), the combined teaching of Chen and Otremba discloses wherein the surface pattern includes features (Otremba, 28, Fig. 5 and ¶[0020]) that extend downward from the bottom surface of the clip (Otremba, Fig. 5), and wherein the surface pattern comprises a pattern  having parallel rectangular bar features each having a long dimension in a direction transverse to the longitudinal direction of the clip (Otremba, Fig. 5 and ¶[0034]).
Regarding claim 3 (1), the combined teaching of Chen and Otremba discloses wherein the features that extend downward from the bottom surface of the clip contact the top surface of the terminal pad of the lead (Otremba, Fig. 5), and wherein the portion of the surface pattern is attached to the terminal pad of the lead via solder (Otremba, 31, Fig. 5 and ¶[0033]) which at least partially fills the portion of the surface pattern (Otremba, Fig. 5).
Regarding claim 8 (1), the combined teaching of Chen and Otremba discloses wherein the clip comprises copper (Cu) (Chen, ¶[0034] and Otremba, ¶[0035]).  
Regarding claim 9 (1), the combined teaching of Chen and Otremba discloses wherein the leadframe comprises copper (Cu) (Chen, ¶[0033] and Otremba, ¶[0015]).  
Regarding claim 10 (1), the combined teaching of Chen and Otremba discloses wherein the features of the surface pattern extend downward from the bottom surface of the clip by a distance that is at least 5 µm (¶[0020]), which is overlapping the claimed distance of equal to or greater than 30 microns, where it would have been obvious
to one of ordinary skill in the art to adjust the range disclosed by the combined teaching of Chen and Otremba to include the claimed range as a routine skill in the art to discover the optimum and/or workable range (see MPEP § 2144.05 for overlap of ranges).  
  Regarding claim 11 (2), the combined teaching of Chen and Otremba discloses, wherein the parallel rectangular bar features are spaced apart by a distance of 10 to 100 µm (Otremba, ¶[0035]), which is overlapping the claimed distance of equal to or greater than 30 microns, where it would have been obvious to one of ordinary skill in the art to adjust the range disclosed by the combined teaching of Chen and Otremba to include the claimed range as a routine skill in the art to discover the optimum and/or workable range (see MPEP § 2144.05 for overlap of ranges).  
Regarding claim 13 (1), the combined teaching of Chen and Otremba discloses wherein the semiconductor die comprises a device selected from a group consisting of a Metal Oxide Semiconductor Field- effect Transistor (MOSFET), an Insulated Gate Bipolar Transistor (IGBT), a Gallium Nitride (GaN) device and a Silicon Carbide (SiC) device (Otremba, ¶[0013]).
Regarding claim 14, Chen teaches in Fig. 7 (shown above) and related text an integrated circuit package (¶[0017]), comprising: 
a leadframe that includes a die pad (210, Fig. 7 and ¶[0058]) and a lead (215, Fig. 7 and ¶[0059]), wherein a semiconductor die (120, Figs. 5-7 and ¶[0042]) is attached to a top surface of the die pad (Fig. 7), the semiconductor die pad having a right side, a left side and a center equidistant from the right side and the left side in a direction parallel with a plane of the top surface of the die pad (Fig. 7); 
a clip (130, Fig. 7 and ¶[0042]) that includes a bottom surface that is proximate to a first end of the clip, a portion of the bottom surface of the clip is attached to a top surface of a terminal pad of the lead, the clip including a die contact area on the bottom surface of the clip that is proximate to a second end of the clip, the die contact area attached to a top contact on the semiconductor die (Fig. 7).
Chen, however, does not explicitly teach that the clip includes a surface pattern on the bottom surface of the clip that is proximate to a first end of the clip where a portion of the surface pattern is attached to a top surface of a terminal pad of the lead and, as a result, that the surface pattern includes features that extend downward from the bottom surface of the clip, the surface pattern having a length in a longitudinal direction of the clip in the direction parallel with a plane of the bottom surface of the die pad that is greater than a length of the top surface of the terminal pad of the lead.
Otremba, in a similar field of endeavor, teaches in Fig. 5 (shown above) and related text, a clip (25, Fig. 5 and ¶[0020]) that includes a surface pattern (28, Fig. 5 and ¶[0020]) on a bottom surface of the clip that is proximate to a first end of the clip, a portion of the surface pattern attached to a top surface of a terminal pad of the lead (12, Fig. 5 and ¶[0020]), the clip including a die contact area on the bottom surface of the clip that is proximate to a second end of the clip, the die contact area attached to a top contact (16, Fig. 5 and ¶0036]) on a semiconductor die (15, Fig. 5), wherein the surface pattern includes features (28, Fig. 5 and ¶[0020])  that extend downward from the bottom surface of the clip, the surface pattern having a length in a longitudinal direction of the clip in the direction parallel with a plane of the bottom surface of the die pad (Fig. 5) in order to provide a clip that allows to increase performance of the integrate circuit while decreasing their cost of manufacture (¶¶[0002] and [0039]). 
Thus, since the prior art teaches all of the claimed elements using such elements would lead to predictable results, and as such it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the invention pertains to include the surface pattern disclosed by Otremba on the clip disclosed by Chang in order to provide a clip that allows to increase performance of the integrate circuit while decreasing their cost of manufacture.  It is noted that once the pattern disclosed by Otremba is included on a bottom surface of the clip disclosed by Cheng the length of the surface pattern in a longitudinal direction of the clip in the direction parallel with a plane of the bottom surface of the dies pad would be greater than a length of the top surface of the terminal pad of the lead.
Regarding claim 18 (14), the combined teaching of Cheng and Otremba discloses wherein the surface pattern comprises a pattern that includes parallel rectangular bar features each having a long dimension in a direction transverse to the longitudinal direction of the clip (Otremba, Fig. 5 and ¶[0034]).  
Regarding claim 19 (14), the combined teaching of Cheng and Otremba discloses wherein the clip comprises copper (Cu) (Chen, ¶[0034] and Otremba, ¶[0035]).  
Regarding claim 20 (14), the combined teaching of Cheng and Otremba discloses, wherein the semiconductor die comprises a device selected from a group consisting of a Metal Oxide Semiconductor Field- effect Transistor (MOSFET), an Insulated Gate Bipolar Transistor (IGBT), a Gallium Nitride (GaN) device and a Silicon Carbide (SiC) device (Otremba, ¶[0013]).  

Claim(s) 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng and Otremba as applied to claim(s) 1 and 14 above, and further in view of Zundel (US 2015/0061003, hereinafter “Zundel”).
Regarding claim 4 (1),  the combined teaching of Cheng and Otremba was discussed above in the rejection of claim 1.  Cheng and Otremba, however, do not explicitly teach wherein the clip includes a step portion between the first end of the clip and the second end of the clip, wherein the surface pattern is between the first end of the clip and the step portion, wherein the die contact area is between the second end of the clip and the step portion, and wherein the clip between the first end and the step portion has a height in a direction perpendicular with a plane of the bottom surface of the die pad that is greater than a height of the clip between the second end and the step portion.  
Zundel, in a similar field of endeavor teaches in Fig. 9 (shown below) and related text a clip that includes a step portion between the first end of the clip and the second end of the clip, wherein the bottom surface of the clip that is proximate to a first end of the clip is between the first end of the clip and the step portion, wherein the die contact area is between the second end of the clip and the step portion, and wherein the clip between the first end and the step portion has a height in a direction perpendicular with a plane of the bottom surface of the die pad that is greater than a height of the clip between the second end and the step portion (Fig. 9) in order to provide a integrate circuit package that exhibits a lower package resistance (¶[0088]).  It is noted that when the clip disclosed by Zundel is included in the integrated circuit package disclosed by Cheng and Otremba the surface pattern on a bottom surface of the clip that is proximate to a first end of the clip would be between the first end of the clip and the step portion.

    PNG
    media_image3.png
    275
    651
    media_image3.png
    Greyscale

Thus, since the prior art teaches all of the claimed elements using such elements would lead to predictable results, and as such, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the invention pertains to include the clip disclosed by Zundel that includes a step portion between the first end of the clip and the second end of the clip, wherein the surface pattern is between the first end of the clip and the step portion, wherein the die contact area is between the second end of the clip and the step portion, and wherein the clip between the first end and the step portion has a height in a direction perpendicular with a plane of the bottom surface of the die pad that is greater than a height of the clip between the second end and the step portion in order to provide a integrate circuit package that exhibits a lower package resistance.  
Regarding claim 5 (4), the combined teaching of Cheng, Otremba and Zundel discloses wherein a top surface of the clip between the first end of the clip and the step portion is a planar top surface, and wherein the bottom surface of the clip between the step portion and the surface pattern is a planar bottom surface (Cheng, Fig. 7 and Zundel, Fig. 9).  
Regarding claim 6 (5), the combined teaching of Cheng, Otremba and Zundel discloses wherein the bottom surface of the clip between the step portion and the surface pattern is parallel with at least a portion of the top surface of the terminal pad (Zundel, Fig. 9).  
Regarding claim 7 (6), the combined teaching of Cheng, Otremba and Zundel discloses wherein the bottom surface of the clip between the step portion and the surface pattern is parallel with the bottom surface of the clip between the second end and the step portion (Zundel, Fig. 9).

Claim(s) 12 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng and Otremba as applied to claim(s) 1 and 14 above, and further in view of Miyakawa (US 2014/0374926, hereinafter “Miyakawa”).
Regarding claim 12 (1), the combined teaching of Chen and Otremba was discussed above in the rejection of claim 1 and further discloses wherein other portions of the surface pattern not attached to the top surface of the terminal pad, in the longitudinal direction of the clip, are on the right side of the top surface of the terminal pad (i.e. side of the top surface of the terminal pad that is furthest away from the die pad when the lead with the terminal pad is on the right side of the die pad).  
Chen and Otremba, however, do not explicitly teach that the other portions of the surface pattern not attached to the top surface of the terminal pad are on the left side of the top surface of the terminal pad (i.e. side of the terminal pad that is proximate or closest to the side of the die pad). 
Miyakawa, in a similar field of endeavor, teaches in Fig. 2 and related text a clip with a portion of the clip not attached to the terminal pad that extends to the side of the terminal pad that is closest to the side of the die pad in order to provide connection with a reduced contact resistance between an external electrode and a semiconductor chip (¶[0010). It is noted that when the clip disclosed by Miyakawa is used in the integrated circuit package disclosed by Chen and Otremba the portion of the surface pattern not attached to the top surface of the terminal pad would be on the left side of the top surface of the terminal pad (i.e. side of the terminal pad that is closest to the side of the die pad when the lead with the terminal pad is on the right side of the die pad).
Thus, since the prior art teaches all of the claimed elements using such elements would lead to predictable results, and as such, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the invention pertains to include the clip with a portion of the clip not attached to the terminal pad that extends to the side of the terminal pad that is closest to the side of the die pad (i.e. left side when the lead is on the right side of the die pad), as disclosed by Miyakawa, in the integrated circuit package disclosed by Chen and Otremba in order to provide connection with a reduced contact resistance between an external electrode and a semiconductor chip.
  Regarding claim 17 (14),  the combined teaching of Chen and Otremba was discussed above in the rejection of claim 14 and includes wherein the die contact area of the clip is attached to the top contact on the semiconductor die above the top surface of the die pad at approximately the center of the top surface of the die pad (Chen, Fig. 7) in a direction perpendicular with a plane of the top surface of the die pad, and wherein other portions of the surface pattern on the bottom surface of the clip that are not attached to the top surface of the terminal pad are on the right side of the top surface of the terminal pad when the lead is on the right side of the die pad (i.e. side of the top surface of the terminal pad that is furthest away from the die pad).  
Chen and Otremba, however, do not explicitly teach that the other portions of the surface pattern on the bottom surface of the clip that are not attached to the top surface of the terminal pad are on the left side of the top surface of the terminal pad (i.e. side of the terminal pad that is proximate or closest to the side of the die pad). 
Miyakawa, in a similar field of endeavor, teaches in Fig. 2 and related text a clip with a portion of the clip not attached to the terminal pad that extends to the side of the terminal pad that is closest to the side of the die pad in order to provide connection with a reduced contact resistance between an external electrode and a semiconductor chip (¶[0010). It is noted that when the clip disclosed by Miyakawa is used in the integrated circuit package disclosed by Chen and Otremba the portion of the surface pattern not attached to the top surface of the terminal pad would be on the side of the terminal pad that is closest to the side of the die pad or the left side of the top surface of the terminal pad when the lead is on the right side of the die pad.
Thus, since the prior art teaches all of the claimed elements using such elements would lead to predictable results, and as such, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the invention pertains to include the clip with a portion of the clip not attached to the top surface of the terminal pad that is on a left side of the top surface of the terminal pad (i.e. that extends to the side of the terminal pad that is closest to the side of the die pad when the lead is on the right side of the die pad), as disclosed by Miyakawa, in the integrated circuit package disclosed by Chen and Otremba in order to provide connection with a reduced contact resistance between an external electrode and a semiconductor chip.

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANETA B CIESLEWICZ whose telephone number is 303-297-4232. The examiner can normally be reached 8:30 AM - 2:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.B.C/           Examiner, Art Unit 2829                                                                                                                                                                                             

/SHAUN M CAMPBELL/           Primary Examiner, Art Unit 2829                                                                                                                                                                                             	11/18/2022